ORDER

PER CURIAM.
Husband appeals from a judgment entered in the Circuit Court of the City of St. Louis awarding $13,000.00 to wife on her amended motion for attorney’s fees on appeal and denying husband s motion for change of judge or disqualification of judge.
We have reviewed the record and the briefs filed by the parties and find that the trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
Wife’s motion to strike husband’s brief and husband’s motion for sanctions against wife are denied.
The judgment is affirmed in accordance with Rule 84.16(b).